UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 27, 2007 COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Nevada 000-51044 01-0668846 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 South 4th Street, Suite 215, Las Vegas, Nevada 89101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 878-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On July 2, 2007 Community Bank of Arizona, a wholly-owned subsidiary of Community Bancorp (NASDAQ: CBON), announced that Gerald Ernst has resigned as a Director and as President and Chief Executive Officer of Community Bank of Arizona. Mr. Ernst resigned to pursue other business interests. Edward M. Jamison, Chairman of the Board of Directors of Community Bank of Arizona and Chairman, President and Chief Executive Officer of Community Bancorp has been appointed interim President and Chief Executive Officer of the Arizona Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP (Registrant) Date: July 2, 2007 /s/Edward M. Jamison Edward M. Jamison, President, Chief Executive Officer and Chairman of the Board
